PER CURIAM

ORDER

NOW, April 26, 2000, it is ordered that the above-captioned Memorandum Opinion, filed June 29, 1999, and Order with Dissenting Opinion, filed March 17, 2000 shall be designated OPINION and shall be REPORTED.

ORDER

NOW, March 17, 2000, upon consideration of Petitioner’s exceptions to our order of June 29, 1999, said exceptions are hereby denied for the reasons contained in our opinion in Lester Associates v. Commonwealth (Pa.Cmwlth., No. 413 F.R.1997, filed June 29,1999).
Judgment is entered on behalf of the Commonwealth.